
	

114 HR 3986 IH: High School Football Safety Study Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3986
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Richmond (for himself, Mr. Rush, and Mr. Abraham) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Health and Human Services, acting through the Director of the Centers
			 for Disease Control and Prevention, and in consultation with the Secretary
			 of Education and the President’s Council on Fitness, Sports, and
			 Nutrition, to conduct a study on the causes of deaths related to high
			 school football and formulate recommendations to prevent such deaths.
	
	
 1.Short titleThis Act may be cited as the High School Football Safety Study Act. 2.FindingsThe Congress finds as follows:
 (1)As of October 27, 2015, seven high school football players—Cam’ron Matthews, Roddrick Williams, Kenney Bui, Evan Murray, Ben Hamm, Tyrell Cameron, and Andre Smith—have passed away during calendar year 2015 from causes directly or indirectly related to football, including head or neck trauma, heat stroke, and dehydration.
 (2)According to the National Center for Catastrophic Sports Injury Research, 1,207 high school football players have passed away since 1931 from causes directly or indirectly related to football.
 (3)Over the past several years, the negative health effects of repeated head trauma have become clearer.
 (4)Protecting the Nation’s children is one of the most important responsibilities of parents and Members of Congress.
			3.Studying high school football deaths and developing recommendations to prevent future tragedies
 (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, and in consultation with the Secretary of Education and the President’s Council on Fitness, Sports, and Nutrition, shall conduct a study—
 (1)to more precisely identify the causes of deaths related to high school football; and (2)to develop recommendations to prevent such deaths in the future.
 (b)Soliciting inputIn carrying out subsection (a), the Secretary shall seek input from nongovernmental entities, including organizations representing football coaches, athletic trainers, parents, and health care professionals.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Congress and publish on the public Website of the Agency for Healthcare Research and Quality a report on the results of the study under subsection (a).
 (d)ContentsThe report under subsection (a) shall include— (1)a comprehensive review of research conducted on deaths in high school football;
 (2)an evaluation of causes of deaths related to high school football; and (3)recommendations on actions that can be taken by schools, coaches, trainers, and governmental entities to prevent high school deaths from occurring in the future, including—
 (A)measures to prevent life-threatening injury from occurring; (B)medical treatment protocols to treat these injuries when they occur; and
 (C)ways in which technology and data analytics can be used to prevent serious injury and death.  